Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 1 of 17 PageID: 2341




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



  TVnGO LTD. (BVI),

              Plaintiff,                   Civil No. 18-10238 (RMB/KMW)

              v.                                     OPINION

  LG ELECTRONICS, INC. and
  LG ELECTRONICS U.S.A., INC.,

              Defendants.



  APPEARANCES:

  EYET LAW LLC
  By: Matthew T. Eyet, Esq.
  7 Livingston Avenue, Suite 1105
  New Brunswick, New Jersey 08901

       and

  DUNLAP BENNETT & LUDWIG PPLC
  By: Charles E. Cantine, Esq.
       Joseph Diamante, Esq.
  349 Fifth Avenue
  New York, New York 10036
                 Counsel for Plaintiff

  WALSH PIZZI O’REILLY FALANGA LLP
  By: Liza M. Walsh, Esq.
       Selina M. Ellis, Esq.
  One Riverfront Plaza
  1037 Raymond Boulevard, Suite 600
  Newark, New Jersey 07102

       and

  MORGAN, LEWIS & BOCKIUS LLP
  By: Natalie Bennett, Esq.
       Collin W. Park, Esq.
       Eric Kraeutler, Esq.

                                      1
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 2 of 17 PageID: 2342



       Ghee J. Lee, Esq.
  1111 Pennsylvania Avenue, NW
  Washington, D.C. 20004-2541
                 Counsel for Defendants


  BUMB, UNITED STATES DISTRICT JUDGE:

       In this patent infringement suit, Plaintiff TVnGO Ltd.

  (BVI) asserts that Defendants LG Electronics, Inc. and LG

  Electronics U.S.A., Inc. (collectively, “LG”), are infringing

  five of TVnGO’s patents 1 which claim methods and devices that

  make televisions “smart”-- i.e., able to display both television

  content and internet streaming content.        Presently before the

  Court is the issue of indefiniteness, which LG raised in

  connection with the Court’s claim construction inquiry.          The

  Court has carefully considered the parties’ pre-hearing

  submissions and post-hearing briefs, the parties’ presentations

  made at the claim construction hearing held on January 8, 2020,

  as well as supplemental briefing which this Court ordered on

  March 6, 2020.    For the reasons stated herein, the Court holds

  that ‘220 Patent claims 1, 9, 10, 13, 17, and 20; ‘945 Patent

  claims 1, 4, 8, 9, 12, 15, 19, 21; ‘696 Patent claims 1, 9, 10,

  13, 17 and 20; ‘339 Patent claims 1, 4-7, 12-15 and 18; and ‘621




       1  The Patents-in-Suit are U.S. Patent Nos. 8,132,220;
  9,124,945; 9,392,339; 9,407,969; and 9,794,621, respectively,
  the ‘220 Patent, the ‘945 Patent, the ‘339 Patent, the ‘969
  Patent and the ‘621 Patent. Each of the ‘945, ‘339, and ‘969
  patents are continuations of the ‘220 Patent. The ‘621 Patent
  is a continuation of the ‘969 Patent.

                                      2
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 3 of 17 PageID: 2343



  Patent claims 1, 4, 9, 11 are indefinite, and therefore not

  amenable to construction. 2

                                      I.

        According to TVnGO, the main inventive feature of its

  technology to which the Patents-in-Suit are addressed is the

  generation and display of “overlays” which appear on a user’s

  (i.e., a person’s) television screen, thereby creating a user-

  friendly mechanism through which a user can simultaneously view

  broadcast TV content and Internet content. [Transcript p. 53,

  60]   Thus, for example, in Figures 7a, 7b and 7c of the Patents-

  in-Suit, which depict a television set (item 40), items 42

  through 45 are overlays, or icons 3, containing Internet content,

  and item 41 is broadcast TV content:




        2 In light of this holding, the Court need not reach, and
  therefore does not reach, the issue of whether the terms
  “combiner unit” and “combiner circuit”, as used in ‘220 Patent
  claims 1, 13, and 17; ‘945 Patent claims 1-10, 12, and 18; ‘339
  Patent claims 1-17, 19, 20; and ‘969 Patent claims 1, 13, and 17
  are indefinite. [See TVnGO’s Post-Hearing Brief, Dkt No. 75, p.
  3]

        3 At the claim construction hearing, TVnGO explained, by
  way of example, that the icon could take the form of a commonly
  recognized logo, such as the Netflix logo. [Transcript p. 60,
  95, 100]

                                      3
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 4 of 17 PageID: 2344




       According to the specifications, if a user wishes to view

  the content represented by a particular overlay-- for example,

  item 42-- she may use a particular key on her remote control to

  select the desired overlay, which will result in the display of

  a secondary window, item 45.      Engaging the same key for a second

  time will enlarge the secondary window to occupy substantially

  the whole area of the television screen, as shown in Figure 7c.

  Engaging the same key for a third time will cause the television

  screen display to revert to the situation shown in Figure 7a.

  [‘220 Patent, 7:25-50; ‘945 Patent, 7:35-60; ‘339 Patent, 7:28-

  50; ‘969 Patent, 7:35-60; ‘621 Patent, 7:43-65].         The parties

  dispute whether the Patents-in-Suit “particularly . . . and


                                      4
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 5 of 17 PageID: 2345



  distinctly” disclose, 35 U.S.C. § 112(b), how the patented

  technology functions to produce items 42 through 45.

       The claim terms primarily at issue are “overlay activation

  criterion” and “overlay activation signal.” 4       Copies of the

  Patents-in-Suit are attached to this Opinion as Exhibits A

  through E. 5

                                     II.

       Patent claims must “particularly point[] out and distinctly

  claim[] the subject matter” of the invention. 35 U.S.C. §

  112(b).   If a claim does not do so, it is invalid as indefinite.

  Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 902

  (2014).   “[A] patent claim is indefinite if, when ‘read in light

  of the specification delineating the patent, and the prosecution

  history, the claim fails to inform, with reasonable certainty,

  those skilled in the art 6 about the scope of the invention.’”




       4  The term “special overlay activation signal” appears in
  the ‘954 and ‘621 Patents, however the parties make no separate,
  independent arguments with respect to the word “special.” Thus,
  the parties’ arguments, and the Court’s analysis, applies
  equally to both “overlay activation signal” and “special overlay
  activation signal.”

       5  See also Docket Entries 1-1 (‘220 Patent), 1-2 (‘945
  Patent), 1-3 (‘339 Patent), 1-4 (‘969 Patent), and 1-5 (‘621
  Patent).

       6  The parties have stipulated on the record that, for the
  purposes of the issues addressed herein, the parties’ differing
  formulations of a person skilled in the art (“POSA”) have no
  material impact on claim construction. [Transcript, p. 16-17]


                                      5
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 6 of 17 PageID: 2346



  BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed.

  Cir. 2017) (quoting Nautilus).      “‘The internal coherence and

  context assessment of the patent, and whether it conveys claim

  meaning with reasonable certainty, are questions of law.’”

  United Access Techs., LLC v. AT & T Corp., 757 F. App’x 960, 969

  (Fed. Cir. 2019) (quoting Teva Pharm. USA, Inc. v. Sandoz, Inc.,

  789 F.3d 1335, 1342 (Fed. Cir. 2015)).

       Likewise, claim construction is an issue of law, Markman v.

  Westview Instruments, Inc., 517 U.S. 370 (1996), and “[a]

  determination that a patent claim is invalid for failure to meet

  the definiteness requirement of 35 U.S.C. § 112, ¶ 2 is a

  conclusion that is drawn from the court’s performance of its

  duty as the construer of patent claims.”        Fisher-Price, Inc. v.

  Graco Children’s Prod., Inc., 154 F. App’x 903, 906 (Fed. Cir.

  2005) (internal citation and quotation omitted); see also,

  Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377

  (Fed. Cir. 2015) (“In the face of an allegation of

  indefiniteness, general principles of claim construction

  apply.”). 7


       7  TVnGO asserts that the Court should defer its
  indefiniteness ruling “until TVnGO has had an opportunity to
  take fact discovery.” [Post-hearing brief, Dkt No. 75, p. 3;
  Supplemental brief, Dkt. 81, p. 9-10] The Court concludes,
  however, that discovery in this particular case would not be
  helpful to the Court’s legal inquiry given the nature of the
  claims’ indefiniteness. As discussed herein, the claims, as
  written, contain inherent, irreconcilable inconsistencies. Even
  if, as LG hypothesized at the claim construction hearing,

                                      6
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 7 of 17 PageID: 2347



                                     III.

       In conducting the indefiniteness inquiry, the Court

  considers: the language of the claims; the specifications; and

  the prosecution histories of the Patents-in-Suit.         BASF Corp,

  875 F.3d at 1365 (quoting Nautilus).       Section A considers the

  claims and the specifications of the Patents-in-Suit.          Section B

  addresses the prosecution histories.

                                      A.

       As LG has persuasively demonstrated, the use of the terms

  “overlay activation criterion” and “overlay activation signal”--

  neither of which are terms of art, nor defined by the

  specifications 8-- create irreconcilable inconsistencies into the

  Patents-in-Suit.    These inconsistencies manifest not only when a

  POSA views each Patent-in-Suit individually (“intra-patent

  inconsistencies”), but as well as when a POSA attempts to

  understand the terms across the span of the Patents-in-Suit




  discovery were to reveal that persons skilled in the art at LG
  subjectively understood what TVnGO’s patents claimed
  [Transcript, p. 66-67], that evidence could not overcome the
  legal conclusion that the claims, as drafted, and read in light
  of the specification and prosecution history, do not inform a
  POSA, with a reasonable amount of certainty, the scope of the
  invention.

       8 TVnGO does not disagree with these findings. Contrast
  Phillips, 415 F.3d at 1315 (“the specification is always highly
  relevant to the claim construction analysis. Usually, it is
  dispositive; it is the single best guide to the meaning of a
  disputed term.”) (internal citation and quotation omitted).

                                      7
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 8 of 17 PageID: 2348



  (“inter-patent inconsistencies”).       Consequently, these

  inconsistencies render each Patent-in-Suit indefinite.

  Intra-Patent Inconsistencies

       Three intra-patent inconsistencies exist: (1) the ‘220 and

  ‘969 Patents both have the same inconsistency; (2) the ‘945 and

  ‘621 Patents both have another inconsistency; (3) and the ‘339

  Patent has yet another inconsistency.

       First, independent claims 1 and 13 of each of the ‘220 and

  ‘969 Patents use the term “overlay activation criterion” in a

  manner that is inconsistent with the use of that same term in

  dependent claims 9 and 20, and the specifications of both

  patents.   In claims 1 and 13, “overlay activation criterion”

  must necessarily come from the Internet because the claim states

  that “overlay activation criterion” is a component of the

  “overlay-enabling digital data” which data, the claim explicitly

  states, is provided “over the Internet.” [‘220 Patent, 8:61-9:7,

  10:25-40; ‘969 Patent, 9:7-20, 10:36-50]        However, claims 9 and

  20, as well as the specifications, state that “user command

  information” may be a component of “overlay activation

  criterion” and that such information is provided at the user’s

  premises and not over the Internet. [‘220 Patent, 7:2-6, claim

  3, claim 15; ‘969 Patent, 7:10-15, claims 3 and 15]          Thus, the

  intrinsic evidence presents a POSA with irreconcilably

  inconsistent information: the ‘220 and ‘969 Patents indicate



                                      8
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 9 of 17 PageID: 2349



  that “overlay activation criterion” comes from the Internet and

  simultaneously not from the Internet-- i.e., from the user’s

  premises.    To state it more to the point, the Patents fail to

  inform a POSA of the invention’s scope with reasonable

  certainty.

       Second, the claims of the ‘945 and ‘621 Patents are

  internally inconsistent with their own specifications.          The

  claims in which “overlay activation signal” appear refer to a

  signal that causes overlays stored in memory to be displayed.

  [See, e.g., ‘945 Patent, claim 1 at 9:23-26, claim 12 at 10:35-

  38; ‘621 Patent, claim 1 at 9:21-24]       However, the

  specifications of both patents use “activate” to refer only to

  the pressing of a remote control key corresponding to a

  displayed overlay thereby “activating” the overlay to display

  the IP content to which the overlay corresponds. [‘945 Patent,

  7:16-34, 45-49; ‘621 Patent, 7:25-42, 52-57]         Thus, a POSA

  looking at either the ‘945 Patent or the ‘621 Patent cannot know

  what happens upon receipt of an overlay activation signal

  because the patents teach two different results.         A POSA is left

  to wonder, or in other words, is confused: does the overlay

  activation signal result in the display of a stored overlay, or

  does it result in the display of IP content?         The patents

  provide no guidance as to how a POSA could confidently choose

  between the two possibilities. See Media Rights Techs., Inc. v.



                                      9
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 10 of 17 PageID: 2350



  Capital One Fin. Corp., 800 F.3d 1366, 1371 (Fed. Cir. 2015)

  (explaining that indefiniteness results when “no informed and

  confident choice is available among the contending

  definitions.”).

        Third, and similarly, the ‘339 Patent’s use of the term

  “overlay activation criterion” is inconsistent with the meaning

  of “activating” an overlay in its own specification.          Claim 1 of

  the ‘339 Patent states that an overlay activation criterion

  causes the display of overlays 9, whereas the ‘339 Patent’s

  specification, like the specifications of the ‘945 and ‘621

  Patents, indicates that activating an overlay results in the

  display of IP content. [‘339 Patent, 7:11-27]

        TVnGO’s attempts to give clarity to the scope of the

  inventions are unpersuasive.       Rather than reconcile

  inconsistencies, or provide clear answers to the Court’s

  questions-- neither of which TVnGO has been able to do, despite

  several opportunities to do so-- TVnGO asks the Court to reject

  LG’s arguments because they are merely “attorney argument”

  “unsupported by admissible evidence.” [Supplemental Brief, Dkt.

  81, p. 2]    LG’s arguments, however, are supported by the Patents

  themselves, which, of course, are admissible evidence.           The


        9 As discussed infra, this use of overlay activation
  criterion in the ‘339 Patent is irreconcilably inconsistent with
  the ‘621 Patent insofar as the ‘621 Patent teaches that an
  overlay activation signal-- not criterion-- causes the display
  of overlays.

                                      10
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 11 of 17 PageID: 2351



  Court has endeavored to construe the claims, most of which TVnGO

  contends needs no construction because their meaning is plain.

  Try as it might, the Court has been unable to do so.          Having

  considered the claims, specifications, and prosecution histories

  of the Patents-in-Suit, as set forth supra (and infra), the

  Court cannot construe the claims with any confidence.          See also,

  United Access Techs., 757 F. App’x at 969 (“The internal

  coherence and context assessment of the patent, and whether it

  conveys claim meaning with reasonable certainty, are questions

  of law.”).

  Inter-Patent Inconsistencies

        As this Court’s above discussion of the ‘339 and ‘621

  Patents has previewed, “overlay activation criterion” and

  “overlay activation signal” are used interchangeably between the

  ‘339 Patent and the ‘621 Patent to achieve the same result:

  display of an overlay. [See ‘339 Patent, claim 1, line 8-10;

  ‘621 Patent, claim 1, lines 21-24]        However, the specifications

  provide different meanings for these two words.         “Criterion,”

  according to the specifications, means condition, such as time

  and channel information [see, e.g., ‘339 Patent 3:61-67; ‘621

  Patent 4:26-28], whereas “signal” means a selection or

  indication from the user [see, e.g. ‘339 Patent 4:64-67; ‘621

  Patent 5:8-12].     According to the specifications, and as TVnGO

  states in its brief, the “criterion” comes from the Internet,



                                      11
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 12 of 17 PageID: 2352



  whereas the “signal” comes from the user via the remote control.

  [Dkt. No. 75, p. 8, 10, 14]      The simultaneous use of two

  different words with different meanings to achieve the same

  result-- display of an overlay-- produces an irreconcilable

  inconsistency within the Patents-in-Suit which cannot inform a

  POSA, with reasonable certainty, the scope of the invention.

  Because “no informed and confident choice is available among the

  contending definitions,” Media Rights Techs., Inc., 800 F.3d at

  1371, the claim terms are indefinite. Contrast Phillips v. AWH

  Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc) (“Because

  claim terms are normally used consistently throughout the

  patent, the usage of a term in one claim can often illuminate

  the meaning of the same term in other claims.”).

        Similarly, in the ‘220 Patent, for example, when the

  overlay activation criterion is met, the result is the

  generation of an overlay. [‘220 Patent, claim 1, lines 9-11; see

  also ‘969 Patent, claim 1, lines 21-24]        In contrast, however,

  in the ‘339 Patent, the result of the overlay activation

  criterion being met is the display of an overlay. [‘339 Patent,

  claim 1, lines 8-10]     TVnGO maintains this is exactly as it

  should be-- that “when we say ‘generate’ [an overlay] what we

  mean is display.” [Transcript, p. 56; see also p. 98, 108 (using

  “display” and “generate” interchangeably); Dkt. 75, p. 13 (“When

  the claim language describes displaying the overlay, it is



                                      12
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 13 of 17 PageID: 2353



  referring to generating the overlay.”); Dkt. No. 78, p. 2

  (“‘generating’ . . . means generating ‘display screens’”)]

  However, TVnGO cannot point to anything in the claim language,

  or anywhere else, from which a POSA could discern why two

  different words 10 are used to denote the same result.         Instead,

  TVnGO insists, without any intrinsic evidentiary support, that

  two different words have the same meaning. 11       This inherent

  inconsistency injects even more uncertainty into the Patents-in-

  Suit.

        Confronted with these irreconcilable inconsistencies, TVnGO

  mischaracterizes LG’s argument.       According to TVnGO, “LG’s

  indefiniteness arguments as to overlay activation criterion and




          10
          The verb “generate” means to create or produce or bring
  into existence, whereas the verb “display” means to show or
  reveal something already in existence. Merriam-Webster
  Unabridged Dictionary. This Court is mindful of the Federal
  Circuit’s guidance that “‘a general-usage dictionary cannot
  overcome art-specific evidence of the meaning of a claim term.’”
  Phillips, 415 F.3d at 1322 (internal citation and quotation
  omitted). This Court’s use of a general-usage dictionary in
  this circumstance is merely to illustrate the absence of any
  art-specific evidence to inform the words’ meanings. See id. at
  1322-23 (“judges . . . may [] rely on dictionary definitions
  when construing claim terms, so long as the dictionary
  definition does not contradict any definition found in or
  ascertained by a reading of the patent documents.”) (internal
  citation and quotation omitted).

          11
          TVnGO asserts that “LG’s entire ‘generate’ versus
  ‘display’ argument is nothing more than its characterization of
  the claims, divorced from the actual claim language.” (Dkt. 78,
  p. 3)(italics in the brief). However, the failing argument is
  TVnGO’s insistence that “generate” and “display” mean the same
  thing.

                                      13
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 14 of 17 PageID: 2354



  overlay activation signal are premised solely on the proposition

  that claim terms must have the same meaning across all patents.”

  [Dkt. No. 75, p. 3 (italics in the brief)]         LG’s argument,

  however, is not so broad.      LG asserts, and this Court agrees,

  the reason the claim terms are indefinite is not simply because

  the terms are used differently.       Rather, the terms are

  indefinite because the different uses cannot be reconciled in a

  manner that informs a POSA, to a reasonable degree of certainty,

  of the meaning of claim terms.

        Moreover, in an attempt to fill in the blanks of the

  Patents-in-Suit, TVnGO presents the testimony of its expert, Dr.

  Sprenger.    In explaining to the Court what a POSA would

  understand, however, Dr. Sprenger actually creates more blanks.

  With respect to “overlay activation criteria,” Dr. Sprenger

  explains,

        [i]n the most basic situation where there is no other
        information from the user regarding preferences for IP
        content, or specific times or channels to view content
        (e.g., all times and all channels are available), the
        TV-Internet Integration Box checks its own timetable
        stored in memory (see, e.g., ‘220 Patent at 4:28-32),
        determines whether the overlay activation criteria is
        met (e.g., confirming that the user is watching Channel
        3 at 7:00 PM which would match the overlay activation
        criteria embedded in OEDD [the overlay enabling digital
        data] 2), and the TV-Internet Integration Box combines
        the overlay-enabling digital data with the TV video
        signal received at the first input, outputting the
        combined video signal to the TV set.

  (Dkt. 75-2, Sprenger Suppl. Decl. ¶ 12)




                                      14
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 15 of 17 PageID: 2355



        First, nothing in the Patents-in-Suit discusses at all a

  situation where “there is no other information from the user

  regarding preferences for IP content.”        Indeed, Dr. Sprenger’s

  citation to the ‘220 Patent specification provides no support

  for his statements; 4:28-32 of the ‘220 Patent explains what

  happens when a user / subscriber does provide information

  concerning “what type of IP data is to be displayed and when.”

  [‘220 Patent 4:31-32].

        Second, Dr. Sprenger’s explanation introduces an entirely

  new concept that also has no support anywhere in the Patents-in-

  Suit: different types of “overlay enabling digital data”

  (“OEDD”)-- e.g., “OEDD 1”; “OEDD 2” and “OEDD 3.” (Dkt. 75-2,

  Sprenger Suppl. Decl. ¶ 10-12, emphasis added)         The fact that

  Dr. Sprenger, in attempting to explain what the Patents-in-Suit

  disclose, must create a new embodiment of the patented

  technology, using entirely new terms, clearly illustrates that

  the specifications do not inform a POSA with a reasonable

  certainty as to what the Patents-in-Suit claim.

                                      B.

        Lastly, the prosecution histories do not save the disputed

  claims from indefiniteness.      The histories provide nothing more

  than what limited information is disclosed by the

  specifications: “overlay activation criterion” can include

  timing and channel information, and an overlay activation signal



                                      15
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 16 of 17 PageID: 2356



  is received from a user. [See Dkt. 75, p. 5, 10]          As discussed

  above, this information alone does not allow a POSA to reconcile

  the claims’ inconsistencies.

        Moreover, the Court is unpersuaded by TVnGO’s argument that

  the patent examiners must not have found the terms indefinite

  because if they had, they would not have granted the Patents.

  First, whether an individual patent examiner, or examiners,

  understood what the claim terms meant is not the standard for

  indefiniteness.     Second, the argument is tantamount to a

  statement of the basic statutory principle that a patent is

  presumed valid, 35 U.S.C. § 282.         This principle is already

  captured by the allocation of the burden of proof to LG (as the

  party seeking to invalidate the patents), id., and the standard

  of proof by clear and convincing evidence, which this Court has

  employed.    Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95

  (2011).   The presumption alone cannot rebut the intrinsic

  evidence demonstrating that the disputed claim terms are

  indefinite.

        Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370

  (Fed. Cir. 2017), upon which TVnGO relies, does not stand for

  the proposition that a patent examiner’s knowing allowance of

  claims by itself defeats a conclusion of indefiniteness.           In

  Sonix, the Court reversed the District Court’s indefiniteness

  holding because “the intrinsic evidence provided guidance as to



                                      16
Case 1:18-cv-10238-RMB-KMW Document 82 Filed 04/17/20 Page 17 of 17 PageID: 2357



  the scope of the claims.”      844 F.3d at 1377.     In this case, as

  explained, the intrinsic evidence provides no such guidance.           To

  the contrary, it provides confusion.        Indeed, Sonix expressly

  states that “application [of the disputed claim terms] by the

  examiner and an expert do not, on their own, establish”

  definiteness. 844 F.3d at 1380 (emphasis added).

        In the Court’s final analysis, a review of the claim terms,

  the specifications, and the prosecution histories leave the

  Court with unresolved inconsistencies as well as unanswered

  questions.

                                      IV.

        Because the Court cannot construe the claims, they are

  indefinite.    Accordingly, for the above reasons, the Court holds

  that ‘220 Patent claims 1, 9, 10, 13, 17, and 20; ‘945 Patent

  claims 1, 4, 8, 9, 12, 15, 19, 21; ‘696 Patent claims 1, 9, 10,

  13, 17 and 20; ‘339 Patent claims 1, 4-7, 12-15 and 18; and ‘621

  Patent claims 1, 4, 9, 11 are indefinite, and therefore not

  amenable to construction.      An Order accompanies this Opinion.



  Dated:   April 16, 2020                   __s/ Renée Marie Bumb____
                                            Renée Marie Bumb, U.S.D.J.




                                      17
